
	
		II
		110th CONGRESS
		1st Session
		S. 1520
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit price gouging relating to
		  gasoline and diesel fuels in areas affected by major
		  disasters.
	
	
		1.Short titleThis Act may be cited as the
			 Price Gouging Act of
			 2007.
		2.Fuel price gouging
			 prohibition following major disasters
			(a)In
			 generalThe Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) is amended by inserting after section 24
			 (15 U.S.C. 57b–5) the following:
				
					24A.Protection from fuel price gouging following
				major disasters
						(a)DefinitionsIn this section:
							(1)Affected
				areaThe term affected
				area means an area affected by a major disaster declared by the
				President under Federal law in effect on the date of the enactment of this
				section.
							(2)Price
				gougingThe term price
				gouging means the charging of an unconscionably excessive price by a
				supplier in an affected area.
							(3)SupplierThe term supplier means any
				person that sells gasoline or diesel fuel for resale or ultimate
				consumption.
							(4)Unconscionably
				excessive priceThe term
				unconscionably excessive price means a price charged in an
				affected area for gasoline or diesel fuel that—
								(A)represents a gross disparity, as determined
				by the Commission in accordance with subsection (e), between the price charged
				for gasoline or diesel fuel and the average price of gasoline or diesel fuel
				charged by suppliers in the affected area during the 30-day period ending on
				the date the President declares the existence of a major disaster; and
								(B)is not attributable to increased wholesale
				or operational costs incurred by the supplier in connection with the sale of
				gasoline or diesel fuel.
								(b)Determination
				of the CommissionAs soon as
				practicable after the President declares a major disaster, the Commission
				shall—
							(1)consult with the Attorney General, the
				United States Attorney for the district in which the disaster occurred, and
				State and local law enforcement officials to determine whether any supplier in
				the affected area is charging or has charged an unconscionably excessive price
				for gasoline or diesel fuel provided in the affected area; and
							(2)establish within the Commission—
								(A)a toll-free hotline that a consumer may
				call to report an incidence of price gouging in the affected area; and
								(B)a program to develop and distribute to the
				public informational materials in English and Spanish to consumers in the
				affected area on detecting and avoiding price gouging.
								(c)Price gouging
				involving disaster victims
							(1)OffenseDuring the 180-day period beginning on the
				date on which a major disaster is declared by the President, it shall be
				unlawful for a supplier to sell, or offer to sell, gasoline or diesel fuel in
				an affected area at an unconscionably excessive price.
							(2)Action by
				Commission
								(A)In
				generalDuring the period
				described in paragraph (1), the Commission shall conduct investigations of
				complaints by consumers of price gouging by suppliers in an affected
				area.
								(B)Positive
				determinationIf the
				Commission determines under subparagraph (A) that a supplier is in violation of
				paragraph (1), the Commission shall take any action the Commission determines
				to be appropriate to remedy the violation.
								(3)Civil
				penaltiesA supplier who
				commits a violation described in paragraph (1) may, in a civil action brought
				in a court of competent jurisdiction, be subject to—
								(A)a civil penalty of not more than
				$500,000;
								(B)an order to pay special and punitive
				damages;
								(C)an order to pay reasonable attorney's
				fees;
								(D)an order to pay costs of litigation
				relating to the offense;
								(E)an order for disgorgement of profits earned
				as a result of a violation of paragraph (1); and
								(F)any other relief determined by the court to
				be appropriate.
								(4)Criminal
				penaltyA supplier that
				knowingly commits a violation described in paragraph (1) shall be imprisoned
				not more than 1 year.
							(5)Action by
				victimsA person, Federal
				agency, State, or local government that suffers loss or damage as a result of a
				violation of paragraph (1) may bring a civil action against a supplier in any
				court of competent jurisdiction for disgorgement, special or punitive damages,
				injunctive relief, reasonable attorney's fees, costs of the litigation, and any
				other appropriate legal or equitable relief.
							(6)Action by State
				attorneys generalAn attorney
				general of a State, or other authorized State official, may bring a civil
				action in the name of the State, on behalf of persons residing in the State, in
				any court of competent jurisdiction for disgorgement, special or punitive
				damages, reasonable attorney's fees, costs of litigation, and any other
				appropriate legal or equitable relief.
							(7)No
				preemptionNothing in this
				section preempts any State law.
							(d)ReportNot later than 1 year after the date of the
				enactment of this section, and annually thereafter, the Commission shall submit
				to the Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Energy and Commerce of the House of Representatives a report
				describing the following:
							(1)The number of price gouging complaints
				received by the Commission for each major disaster declared by the President
				during the preceding year.
							(2)The number of price gouging investigations
				of the Commission initiated, in progress, and completed as of the date on which
				the report is prepared.
							(3)The number of enforcement actions of the
				Commission initiated, in progress, and completed as of the date on which the
				report is prepared.
							(4)An evaluation of the effectiveness of the
				toll-free hotline and program established under subsection (b)(2).
							(5)Recommendations for any additional action
				with respect to the implementation or effectiveness of this section.
							(e)Definition of
				gross disparityNot later
				than 180 days after the date of the enactment of this subsection, the
				Commission shall promulgate regulations to define the term gross
				disparity for purposes of this
				section.
						.
			(b)Effect of
			 sectionNothing in this
			 section, or the amendment made by this section, affects the authority of the
			 Federal Trade Commission in effect on the date of the enactment of this Act
			 with respect to price gouging.
			
